UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7572


CHAUNCEY A. WILLIAMS,

                Plaintiff - Appellant,

          v.

E. DAY, Food Service Manager, N.C.C.,

                Defendant – Appellee,

          and

G. K. WASHINGTON,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:12-cv-01129-TSE-TRJ)


Submitted:   January 23, 2014              Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chauncey A. Williams, Appellant Pro Se.    John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chauncey    A.     Williams       appeals   the    district      court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed    the    record     and    find   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Williams v. Day, No. 1:12-cv-01129-TSE-TRJ (E.D. Va.

Nov. 26, 2012 & filed Aug. 14, 2013, entered Aug. 15, 2013).                      We

dispense    with     oral     argument    because       the    facts   and    legal

contentions    are   adequately     presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2